Case: 13-11422    Date Filed: 09/23/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11422
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:12-cr-00031-HLM-WEJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus

EDWIN THOMAS SEFTON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (September 23, 2013)

Before DUBINA, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-11422     Date Filed: 09/23/2013    Page: 2 of 4


      Edwin Thomas Sefton appeals his twenty-seven-month total sentence,

imposed after he pled guilty to one count of possession of an unregistered, sawed-

off shotgun, in violation of 26 U.S.C. §§ 5845, 5861(b), and 5871, and one count

of being a convicted felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g). On appeal, Sefton argues that his total sentence is substantively

unreasonable because he possessed the shotgun while he was alone in the woods,

and he did not intend to harm or even encounter another person. He argues that his

case is outside the heartland of typical federal gun cases, and that his twenty-

seven-month total sentence is greater than necessary. Upon review of the record

and consideration of the parties’ briefs, we affirm.

      We review the reasonableness of a sentence under an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007). A

defendant challenging his sentence bears the burden of establishing that it is

unreasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam).

      A sentence is substantively unreasonable if it does not achieve the purposes

of sentencing stated in § 3553(a). Id. The analysis “involves examining the

totality of the circumstances, including an inquiry into whether the statutory factors

in § 3553(a) support the sentence in question.” United States v. Gonzalez, 550

F.3d 1319, 1324 (11th Cir. 2008) (per curiam).


                                          2
              Case: 13-11422     Date Filed: 09/23/2013   Page: 3 of 4


      The factors to be considered are:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, respect for the law, and the need to provide just
      punishment; (3) the need for deterrence; (4) the need to protect the
      public; (5) the need to provide the defendant with needed educational
      or vocational training or medical care; (6) the kinds of sentences
      available; (7) the Sentencing Guidelines range; (8) pertinent policy
      statements of the Sentencing Commission; (9) the need to avoid
      unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). “The weight to be accorded

any given § 3553(a) factor is a matter committed to the sound discretion of the

district court, and we [do] not substitute our judgment in weighing the relevant

factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (citation

omitted) (internal quotation marks omitted).

      In terms of the reasonableness of the sentence imposed, we have held “that

there is a range of reasonable sentences from which the district court may choose,

and when the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” Talley, 431

F.3d at 788. In addition, a sentence that is well below the statutory maximum

supports a finding of reasonableness. See Gonzalez, 550 F.3d at 1324.

      Sefton’s twenty-seven-month total sentence is substantively reasonable.

First, it was within the guideline range of 27 to 33 months. Second, it was far

below the ten-year statutory maximum penalty carried by each count. Third,
                                          3
                Case: 13-11422     Date Filed: 09/23/2013    Page: 4 of 4


Sefton’s sentence was supported by the 18 U.S.C. § 3553(a) factors and the goals

of sentencing. In reaching its decision, the district court relied in part on Sefton’s

long criminal history, which included seventeen convictions. The district court

explained that it would have sentenced him at the upper end of the guidelines

absent the letters of support and other mitigating evidence he presented. With

regard to the weight assigned to each factor, we will not substitute our judgment

for that of the district court absent a clear error of judgment. See Gonzalez, 550

F.3d at 1324.

      Sefton does not seem to argue that the district court made any clear error in

judgment. Rather, he simply claims that the sentence was “too high to satisfy the

parsimony principle” and that he had “no intention of harming . . . another person.”

He provides no supporting precedent for the implicit proposition that either of

these assertions indicate clear error on the part of the district court.

      Moreover, the fact that this court has affirmed large variances in what Sefton

asserts are “much more serious cases” is inapposite. The standard of review is

abuse-of-discretion; Sefton bears a much heavier burden in asking this court to

vacate his sentence than did the appellees who sought affirmance of their sentences

in those cases. He has failed to meet his burden.

      AFFIRMED.




                                            4